Citation Nr: 1631047	
Decision Date: 08/04/16    Archive Date: 08/11/16

DOCKET NO.  13-34 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Mark A. Aiello, Attorney


ATTORNEY FOR THE BOARD

John Francis, Counsel 







INTRODUCTION

The Veteran served on active duty from November 1971 to December 1973. 

This appeal comes before the Board of Veterans' Appeals (Board) from a February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan that granted service connection for bilateral hearing loss and assigned a noncompensable rating, effective June 17, 2011. 

The Veteran was previously represented by a veteran's service organization.  In October 2013, the Veteran designated the attorney captioned above as representative.  The Board acknowledges the change in representation, even though the veteran's service organization continued to submit documents in support of the appeal. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  


FINDING OF FACT

On October 21, 2015, after certification of the appeal to the Board but prior to the promulgation of a decision, the RO received a written communication from the Veteran in which he withdrew this appeal.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).





REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. 
§ 20.204 (2015).  

On October 21, 2015, after certification of the appeal to the Board but prior to the promulgation of a decision, the RO received a written communication from the Veteran in which he withdrew his appeal as to the issue listed on the title page of this decision.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


